Citation Nr: 0616638	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
April 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for fibromyalgia.  

The veteran testified at a videoconference hearing before a 
Veterans Law Judge (VLJ) in March 2004.  A transcript of that 
hearing is of record and associated with the claims folder.  
In March 2006, the veteran was notified by the Board that the 
VLJ who conducted her hearing in March 2004, was no longer 
employed by the Board.  The veteran was given an opportunity 
to testify at an additional hearing.  She declined.  

This case is now ready for appellate review.  


FINDING OF FACT

There is competent medical evidence that links the veteran's 
diagnosed fibromyalgia to active service.  


CONCLUSION OF LAW

Fibromyalgia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

The veteran and her representative contend, in essence, that 
service connection is warranted for fibromyalgia based upon 
service incurrence.  The veteran maintains that she presently 
has fibromyalgia and she has the same symptoms that she had 
while on active duty.  She also asserts that she was not 
diagnosed with the disorder in service because it was not a 
well known disability until sometime after her active 
service.  

The veteran has established a favorable claim in this regard.  

Service medical records show no finding, treatment, or 
diagnosis of fibromyalgia in service.  While in service, the 
veteran was treated on a nearly continuous basis for chronic 
pain, mechanical back strain, foot pain, bilateral knee pain, 
headaches, blurred vision, and numerous other medical 
complaints.  In April 1991, her chief indicated for the 
Physical Evaluation Board, that the veteran was absent from 
duty on numerous occasions because of back pain, as evidenced 
by the numerous quarters assignments from her physicians.  He 
related that she appeared unable to perform fully even with 
the most sedentary duty assignments.  Her immediate 
supervisor in November 1991, indicated, in pertinent part, 
that the veteran received quarters for her condition 
frequently, and was only able to work two out of five days 
most of the time.  He related that there were times when the 
veteran was in so much pain that he sent her straight to her 
room without sending her to sick call.  He also stated that 
the veteran was more than willing to do her work, reported to 
work everyday with the right attitude ready to do her job, 
but was unable to perform her duty because she was in so much 
pain.  In January 1991, she was unable to satisfactorily 
perform her duties expected at her rank and station and was 
recommended to be found unfit for retention on active duty.  
In April 1991, she was medically separated from service.  

After service, the veteran continued to be seen for numerous 
complaints such as headaches, pain in the knees, ankles, 
elbows, buttocks, blurred vision and insomnia.  In 
February 1997, after various diagnoses, a VA rheumatology 
examiner diagnosed the veteran with probable fibromyalgia.  
The next month, she was provided a diagnosis of fibromyalgia.  
Thereafter, she was diagnosed with fibromyalgia by VA and 
private treatment physicians.  

In March 2004, the veteran testified at a videoconference 
hearing before a VLJ.  She related that the symptoms she had 
that were diagnosed as fibromyalgia, were the same symptoms 
she had in service when the doctors were not aware of what 
fibromyalgia was at that time.  She testified that she had 
pain, pressure, fatigue, and insomnia.  She also testified 
that her VA doctor told her that she had fibromyalgia in 
service, but the examiners were not familiar with the 
diagnosis at that time.  

Pursuant to the Board's February 2005 remand, the veteran 
underwent a VA examination in April 2005.  The veteran 
complained of fatigue, problems sleeping, stiffness, swelling 
in the joints, headaches, constipation, and bloating.  She 
indicates that she was diagnosed with fibromyalgia in 1998, 
however, she dated her symptoms to the early 1990's.  The 
examiner indicated that she had total body pain, complaining 
of pain from the top of her head, to the sole of her feet.  
She related that the pain was constant but more severe in 
some joints than others.  She related over 300 hours in lost 
employment the year before due to her chronic pain.  In the 
past year, she had normal x-rays and very, very, minimal 
degenerative disc disease.  The diagnostic assessment was 
fibromyalgia and rheumatoid arthritis with multi-joint 
involvement.  

Later in April 2005, the veteran's VA examination report was 
returned to the examiner for lack of opinions provided with 
the examination.  The examiner indicated that the veteran had 
a history dating back to the 1990's.  However, the examiner 
indicated that it was not clear when the diagnosis of 
fibromyalgia and myofascial pain was made.  It was made at 
least as early as 1998, indicated the examiner, but he could 
not state with certainty that it was made before then, 
without resorting to unfounded speculation.  The same 
examiner, in July 2005, was asked whether it was likely as 
not that fibromyalgia was related to the veteran's service.  
He related that in view of the lack of continuity and the gap 
in time of diagnosis and her symptomatology, it was not 
possible for him to relate the fibromyalgia to the veteran's 
service without resort to unfounded speculation.  

In March 2006, a statement was received by VA from a VA 
examiner who indicated that she treats the veteran for 
fibromyalgia and rheumatoid arthritis.  This examiner also 
reviewed the veteran's service medical records from 1988 to 
1991.  According to the examiner, given the symptoms 
documented in the chart, she determined that it was more 
likely than not that the veteran's current fibromyalgia began 
during her military service.  The examiner indicated that the 
term fibromyalgia was not common during that time.  Similar 
terms that described fibromyalgia that pertained to the 
veteran during that time were myofacial pain, functional back 
pain, and chronic back pain over months with no clear cut 
etiology, and numerous muscle and joint pain that was 
somewhat migratory in nature with no evidence of an 
inflammatory condition.  

When reviewing the entire record, it is clear that the 
veteran has fibromyalgia.  What is not clear, is the onset of 
the disability.  One VA examiner, who reviewed the veteran's 
claims file, agrees that the veteran has fibromyalgia, but 
indicates that he could not ascertain the onset of the 
disorder without resorting to speculation.  Another VA 
examiner, who also reviewed the file, maintains that the 
symptoms the veteran had in service were terms that now 
pertain to fibromyalgia.  She stated that the term 
fibromyalgia was not common during the veteran's military 
service and that it is more likely than not that the 
veteran's current fibromyalgia began during her active duty.  
This evidence is in equipoise.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).   As, such, service connection is warranted for 
fibromyalgia.  


ORDER

Service connection for fibromyalgia is granted.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


